                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LAMOUNT AUSTIN,

                Plaintiff,

v.                                                              No. 1:18-cv-00693-MV-JHR

UNITED STATES OF AMERICA,
UNITED STATES TRUSTEE,
E. SAMUEL, JANETTE CASTILLEJOS,
BANK OF AMERICA, ERIC SUTTON,
MCCARTHY & HOLTHUS LLP, and
JADE ROTONDA,

                Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on Plaintiff's failure to comply with the Court's

Order to Cure Deficiency, Doc. 16, filed June 5, 2019.

        Plaintiff states he is seeking a "Writ of Habeas Corpus Common Law Right/Remedy under

28 U.S.C. § 2254." Complaint at 1, Doc.1, filed July 19, 2018. Plaintiff paid the $5 filing fee

applicable to an application for a writ of habeas corpus. See 28 U.S.C. §1914(a). The Court

notified Plaintiff that this civil action is not an application for a writ of habeas corpus because there

are no allegations in the Complaint indicating that Plaintiff is in State custody in violation of

federal law. Doc. 16 at 1. Plaintiff seeks "a judgment and declaratory form, which secures

ownership of my property, directing the county recorder to clear title of any encumbrances

henceforth." Complaint ¶ 50 at 8. Plaintiff has not paid the $400.00 fee1 for instituting a civil

action or filed an “Application to Proceed in District Court Without Prepaying Fees or Costs (Long




1
 The fee for instituting any civil action, suit or proceeding is comprised of a $350.00 filing fee,
see 28 U.S.C. §1914, and a $50.00 administrative fee.
Form)” (“Application”). The Court granted Plaintiff leave to either pay the $400.00 fee or file an

Application, and notified Plaintiff that failure to timely pay the fee or file an Application may

result in dismissal of this case without prejudice. Doc. 16 at 2. Plaintiff did not pay the fee or file

an Application by the June 19, 2019, deadline. Accordingly, this case will be dismissed.

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                               _________________________________
                                               MARTHA VÁZQUEZ
                                               UNITED STATES DISTRICT JUDGE




                                                  2
